           Case 3:19-cv-30115-MGM Document 39 Filed 02/23/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                                   WESTERN DIVISION

                                                  CIVIL ACTION NO. 3:19-CV-30115-MGM

JOSHUA BROWN,                                         )
     Plaintiff                                        )
                                                      )
vs.                                                   )
                                                      )
CITY OF EASTHAMPTON, EASTHAMPTON                      )
PUBLIC SCHOOLS, KEVIN BURKE,                          )
RICK J. ROGALSKI, NANCY FOLLANSBEE                    )
and ROBERT J. ALBERTI,                                )
      Defendants                                      )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

      The parties to the above-captioned action, pursuant to the provisions of Fed. R. Civ. P.

41(a)(1)(ii), hereby stipulate that Plaintiff’s First Amended Complaint and Jury Demand be

dismissed, with prejudice, as to any and all claims, each party to bear its own costs, fees, and

attorney’s fees. The parties also waive all rights of appeal.


Respectfully Submitted,

THE PLAINTIFF,                                     THE DEFENDANTS,
JOSHUA BROWN                                       CITY      OF        EASTHAMPTON,
                                                   EASTHAMPTON     PUBLIC   SCHOOLS,
                                                   KEVIN BURKE, RICK J. ROGALSKI,
                                                   NANCY FOLLANSBEE AND ROBERT J.
                                                   ALBERTI

By      /s/ Peter T. Lane                          By      /s/ Nancy Frankel Pelletier
Peter T. Lane, Esq., BBO #673748                   Nancy Frankel Pelletier, Esq., BBO# 544402
lane@fierstbloomberg.com                           npelletier@robinsondonovan.com
Mae Stiles, Esq., BBO #569537                      David S. Lawless, Esq., BBO #664754
stiles@fierstbloomberg.com                         dlawless@robinsondonovan.com
Fierst Bloomberg Ohm LLP                           Robinson Donovan, P.C.
64 Gothic Street, Suite 4                          1500 Main Street, Suite 1600
Northampton, MA 01060                              Springfield, Massachusetts 01115
Phone (413)727-8300                                Phone (413) 732-2301 Fax (413) 452-0342



647347
         Case 3:19-cv-30115-MGM Document 39 Filed 02/23/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this 23rd day of
February, 2021.


                                                /s/ Nancy Frankel Pelletier, Esq.
                                              Nancy Frankel Pelletier, Esq.




647347
